PER CURIAM.
The Florida Bar charged one of its members, Thomas E. Hunt, with neglecting a legal matter entrusted to him. The referee found that respondent Hunt was guilty of violating disciplinary rules 6-101(A)(3) and 1-102(A)(6) and, finding that respondent had a previous disciplinary record, recommended that respondent be suspended from the practice of law “for a period of not less than one hundred and twenty (120) days.”
Another disciplinary proceeding is presently pending against respondent in The Florida Bar v. Hunt, 417 So.2d 966 *968(Fla. 1982), in which respondent has been temporarily suspended. We approve the referee’s findings in the instant matter and suspend respondent for six months and thereafter until he furnishes proof of rehabilitation. The suspension shall commence at the termination of the temporary suspension ordered in Case No. 60,723 unless otherwise ordered in that case. Respondent shall pay the cost of these proceedings, $654.53.
It is so ordered.
ADKINS, Acting C. J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.